DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) dated 12/9/2020 has been received and considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Citroen SA (EP0424197)(supplied by the applicant in the IDS dated 12/9/2020, machine translation included herewith and referred to below).
Citroen discloses a valve for an exhaust device (the exhaust device is an intended use and is not seen to further limit the overall claimed structure of “a valve”), comprising: a valve body (3a, 3b) defining an exhaust gas circulation passage (defining a passage, the recitation of “exhaust gas 
Regarding claim 2, Citroen further discloses wherein the flat shutter is so shaped that each of the two sides of the flat shutter has respectively, in the closed position, a flat part oriented parallel to the supporting surface of one of the first and second seats so as to have a flat contact with said supporting surface in the plane (fig. 1).
Regarding claim 3, Citroen further discloses wherein each collar comprises an outer contour centered on the longitudinal axis (the radially outer portions of the collar, notice especially the curved areas to the left and right of “P” in fig. 1).
Regarding claim 5, Citroen further discloses wherein each half-body comprises a cut and/or stamped sheet (Citroen is interpreted to meet this limitation as the patentability of a product does not 
Regarding claim 6, Citroen further discloses wherein the flat shutter comprises a cut and/or stamped sheet (Citroen is interpreted to meet this limitation as the patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product in the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).
Regarding claim 7, Citroen further discloses an exhaust pipe, comprising the valve according to claim 1 (3, and the pipe that leads to/from the valve, the recitation of “exhaust” is an intended use of a material/article handled and has not been given patentable weight, see also the rejection of claim 1 above).
Regarding claim 8, Citroen further discloses a vehicle (as the valve is used with an internal combustion engine of a vehicle, see para. 1 and 2), comprising the exhaust pipe according to claim 7 (see the rejection of claim 7 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Citroen.
Citroen discloses the claimed invention but does not appear to disclose the respective axes of the tubular parts being offset from each other by a distance greater than a thickness of material forming each half-body.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Citroen by having the respective axes of the tubular parts being offset from each other by a distance greater than a thickness of material forming each half-body, since a change in size of a component has been generally held to be within the level of ordinary skill in  the art.  See MPEP2144.04.  The motivation for doing so would be to have the walls of the half-bodies be thinner so that less material is needed, saving on cost and weight, while also still functioning as desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mabboux et al. (U.S. 6,338,467), Nakamura (U.S. 7,055,800), and Forbes et al. (U.S. 5,979,871) all disclose a butterfly valve with two seating members that are identical and have offset seating surfaces.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R REID whose telephone number is (313)446-4859.  The examiner can normally be reached on Monday-Friday 9am-5pm est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McManmon can be reached at 571-272-6007, or Ken Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R REID/               Primary Examiner, Art Unit 3753